Citation Nr: 0622491	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-20 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 until 
August 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
from the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
on appeal.

The veteran's representative has referred to the service 
connected left ear hearing loss and tinnitus.  At this point, 
the only issue in appellate status is concerning the right 
ear hearing loss and the representative's comments are 
referred to the RO for any appropriate action.  See American 
Red Cross Informal Hearing Presentation (July 2006).


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran does suffer from a right ear hearing loss disability 
per VA standards, and such disability is related to his 
active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.385 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The veteran asserts that he does suffer from a right ear 
hearing loss disability per VA standards, and the disability 
is related to his active military service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).   

In claims for benefits, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (stating that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the  claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 55. 

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In July 2002, the veteran received service connection for a 
left ear hearing loss disability based, in part, on the May 
2002 VA examination.  In that examination opinion, the 
examiner stated that the veteran did have a bilateral 
neurosensory hearing loss, and in his opinion, the hearing 
loss was directly related to the noise trauma experienced 
during the veteran's military career.  However, at the time 
of that examination, the right ear hearing loss did not meet 
the VA disability standards for service connection.  See VA 
Audiological Evaluation (Mar. 2002); 38 C.F.R. § 3.385.

In September 2005, the veteran underwent a second VA 
examination which also did not show that the right ear 
hearing loss met VA disability standards.  However, in 
December 2005, the veteran submitted a private medical 
opinion noting the auditory threshold in the frequency of 
4000 Hertz was 50 decibels, and according to 38 C.F.R. § 
3.385, the right ear hearing loss now meets VA disability 
standards.  This report of examination is considered 
acceptable for VA purposes.  See 38 C.F.R. §§ 3.159, 3.326.  
Therefore, service connection for a right ear hearing loss 
disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 54. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103,  
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Because of the favorable outcome in this case, any 
failure of VA to fully comply with the VCAA is harmless 
error. 


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.  (Prior to assigning a disability evaluation and 
effective date for the award, the RO should provide 
appropriate notice as required by the Court in the recent 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


